      Case 2:20-cv-00966-NR Document 17 Filed 07/07/20 Page 1 of 2




               UNITED STATES DISTRICT COURT
             WESTERN DISTRICT OF PENNSYLVANIA


DONALD TRUMP FOR PRESIDENT,        :
INC., et al.,                      :
              Plaintiffs,          :
                                   :          CIVIL ACTION
              v.                   :
                                   :          No. 2:20-cv-966 (NR)
KATHY BOOCKVAR, in her capacity as :
Secretary of the Commonwealth of   :
Pennsylvania, et al.               :
                     Defendants.   :

                        ENTRY OF APPEARANCE

      Kindly enter the appearance of Timothy E. Gates as counsel on behalf of

defendant Kathy Boockvar, in her official capacity as Secretary of the

Commonwealth of Pennsylvania.

                                    Respectfully submitted,

Date: July 7, 2020                  /s/ Timothy E. Gates
                                    Timothy E. Gates
                                    PA Attorney I.D. No. 202305
                                    Pennsylvania Department of State
                                    306 North Office Building
                                    Harrisburg, PA 17120
                                    Tel: 717-783-0736
                                    Fax: 717-214-9899
                                    Email: tgates@pa.gov
         Case 2:20-cv-00966-NR Document 17 Filed 07/07/20 Page 2 of 2




                           CERTIFICATE OF SERVICE


      I hereby certify that on July 7, 2020, I caused the foregoing Entry of

Appearance to be filed with the United States District Court for the Western District

of Pennsylvania via the Court’s CM/ECF system, which will provide electronic

notice to all counsel and parties of record.


                                          /s/ Timothy E. Gates
                                          Timothy E. Gates
